                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

    Kanisha Monique Latrice Erwin     )              JUDGMENT IN CASE
      Keron Sharmar Malker Jr.,
                                      )
             Plaintiff(s),            )            3:19-cv-00559-FDW-DCK
                                      )
                 vs.                  )
                                      )
 Gaston County Department of Health , )
                et al,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 8, 2020 Order.

                                               May 8, 2020




      Case 3:19-cv-00559-FDW-DCK Document 5 Filed 05/08/20 Page 1 of 1
